Citation Nr: 1633664	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  09-38 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for a left eye disability, to include as secondary to diabetes mellitus, type II.  

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for left total knee arthroplasty.

4.  Entitlement to service connection for anemia.

5.  Entitlement to service connection for a bilateral leg disorder.

6.  Entitlement to service connection for a bilateral knee disorder.

7.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to September 1966.

This appeal comes before the Board of Veterans' Appeals (Board) from July 2009 (diabetes, anemia, bilateral leg disorder, and bilateral knee disorder), January 2010 (left eye disorder and hearing loss), and May 2012 (38 U.S.C.A. § 1151 claim) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) located in Lincoln, Nebraska.  

In March 2011, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge regarding the diabetes and left eye claims on appeal.  

In September 2011, the Board remanded the issue of entitlement to service connection for prostate cancer, along with the diabetes and left eye claims currently on appeal.  While the case was in remand status, in a September 2014 rating decision, the RO granted service connection for prostate cancer.  As the issue on appeal has been granted in full, that issue is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

In the September 2011 remand, the Board also directed the RO to clarify whether the Veteran's August 2009 notice of disagreement (NOD) was intended to include the anemia, bilateral leg disorder, and bilateral knee disorder claims that were denied in the July 2009 rating decision, but were not readjudicated in a subsequent October 2009 statement of the case (SOC).  Subsequently, the Veteran confirmed his intent to appeal those issues and in March 2014 an SOC was issued.  The Veteran perfected his appeal for these issues by filing a timely substantive appeal later that month.

In September 2011, the Board also instructed the RO to seek clarification from the Veteran as to whether an August 2010 substantive appeal was intended to contest a July 2010 SOC that denied entitlement to an initial compensable rating for bilateral hearing loss.  There is no indication in the record that the RO sought such clarification from the Veteran.  However, in a telephone conversation with an agent of the RO, the Veteran apparently reported that he wished to appeal any and all issues (see March 2014 SOC).  Accordingly, the Board finds that the August 2010 substantive appeal perfected the Veteran's appeal regarding the issue of entitlement to an initial compensable rating for bilateral hearing loss and that the issue is properly before the Board now. 

Additional evidence has been associated with the claims file after the issuance of the September 2014 supplemental SOC (SSOC).  In light of the decision below granting the claim of service connection for diabetes and remanding all other claims, the case need not be remanded for RO consideration of the evidence.  See 38 C.F.R. § 20.1304(c) (2015).  

The decision below addresses the diabetes claim.  The remaining claims are addressed in the remand section following the decision.



FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era, and is presumed to have been exposed to herbicides (to include Agent Orange) while in military service.

2.  There is at least an approximate balance of positive and negative evidence on the question of whether the Veteran has a current diagnosis of diabetes mellitus, type II.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus, type II have been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks to establish service connection for diabetes on a presumptive basis due to his exposure to herbicide agents during active service aboard the U.S.S. Vancouver.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish a right to compensation, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.

Certain chronic diseases, such as diabetes mellitus, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection can also be established on a presumptive basis for certain diseases associated with exposure during service to herbicides.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  For purposes of establishing service connection for a disability claimed to be a result of exposure to Agent Orange, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f). 

The applicable criteria also provide that a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  Diabetes mellitus type II is such a disease.  38 C.F.R. § 3.309(e).

"Service in Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a) (2015).  In Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit (Federal Circuit) confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.

The evidence of record shows that the Veteran served in Vietnam during the Vietnam era.  Specifically, in March 1965, the Veteran was commended for his participation in landing combat-ready Marines at Da Nang, Vietnam, in September 1966 he was noted to have participated in an assault landing in the Combat Zone of Tinh Binh Tui Province, Vietnam, and in a separate assault landing in the Combat Zone of Phuoc Tuy Province, Vietnam.  The Veteran has credibly testified that he went ashore during these missions.  Based on the foregoing, the Veteran is presumed to have been exposed to Agent Orange or other herbicide agents and there is no affirmative evidence to the contrary.  Moreover, in granting service connection for prostate cancer, the RO also found that exposure was established.

However, the one area of contention that has remains in dispute in the record has been whether the Veteran has diabetes mellitus, type II.  In this regard, a January 2008 treatment record indicates that the Veteran was diagnosed with diabetes mellitus in 2005.  Thereafter, a February 2009 record indicates that the Veteran's diabetes was being treated with oral agents and a February 2011 record indicates that his diabetes was being treated with diet alone.  However, in July 2014, the Veteran was afforded a VA examination to determine the presence and severity of his diabetes and the examiner found that the Veteran did not meet the criteria for a diagnosis of diabetes because he was not taking any hypoglycemic agents and did not have negative glucose or hemoglobin A1C over the preceding two years.  Nevertheless, in July 2016, the Veteran submitted updated VA treatment records that indicate he was prescribed metformin, a medication primarily used to treat diabetes mellitus.

In determining if service connection is warranted for disease or disability, VA must settle on whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  After review of the evidence of record, the Board finds that the evidence establishes that there is at least an approximate balance of positive and negative evidence on the question of whether the Veteran has a current diagnosis of diabetes mellitus type II.  

Accordingly, the Board resolves all reasonable doubt in the Veteran's favor and grants service connection for diabetes mellitus as the disease has manifested to at least a compensable degree and there is no affirmative evidence to the contrary that the disease is related to an intercurrent cause rather than presumed exposure to herbicide agents.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for diabetes mellitus, type II is granted.


REMAND

Entitlement to Compensation under 38 U.S.C.A. § 1151; Entitlement to Service Connection for a Bilateral Leg Disorder, a Bilateral Knee Disorder, and Anemia; and Entitlement to an Initial Compensable Rating for Bilateral Hearing Loss

In his August 2010, March 2014, and May 2014 substantive appeals, the Veteran requested to appear for a Travel Board hearing in conjunction with his appeals.  In an October 9, 2015, letter, the RO advised the Veteran that a hearing would be held on October 9, 2015.  Thereafter, the Veteran's then-representative notified VA of the improper timing of the hearing notice letter but chose to withdraw the Veteran's request for a hearing.

Shortly thereafter, the Veteran appointed a new representative and, in July 2016, his new representative confirmed the Veteran's desire to have a Board videoconference hearing on all issues that he had not previously been afforded a hearing on (i.e., all issues except his diabetes and left eye claims).  As a hearing has not yet been held regarding the claim for compensation under 38 U.S.C.A. 1151; service connection for a bilateral knee disorder, bilateral leg disorder, and anemia; or for the claim for an initial compensable rating for bilateral hearing loss, and as videoconference hearings are scheduled by the RO, remand of these issues is necessary.  See 38 C.F.R. § 20.700 (2015).


Left Eye Disability

The Board finds that additional development is necessary for the claim of service connection for a left eye disability.

The Veteran is seeking service connection for a left eye disorder, to include as due to his now service-connected diabetes mellitus, type II.  

In July 2014, the Veteran was afforded a VA eye conditions examination and after reviewing the record and examining the Veteran, the examiner opined that the Veteran's left eye condition was not caused by diabetes.  Instead, she opined that the condition was age related.  However, it is unclear whether the examiner based her opinion in part or in whole on the July 2014 diabetes examination report discussed above that was conducted by a different clinician and concluded that the Veteran did not have diabetes mellitus.  Moreover, the examiner failed to opine whether the Veteran's left eye condition was aggravated by his service-connected diabetes.  Furthermore, there is an indication in the record that the Veteran's diabetes mellitus has progressed as indicated by the fact that he was prescribed an oral medication in May 2016 where he was previously controlling his diabetes with diet.  As such, there is a possibility that if the Veteran's current left eye diagnosis is related to his diabetes mellitus, it too has progressed, or that the progression of his diabetes has resulted in a new eye disability.  Thus, the Board finds that a new examination and opinion are warranted.

As remand is otherwise required, relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014).

Accordingly, these issues are REMANDED for the following actions:

1.  Schedule the Veteran for a videoconference hearing in accordance with his docket number regarding the claim for entitlement to compensation under 38 U.S.C.A. § 1151; entitlement to service-connection for anemia, a bilateral leg disorder, and a bilateral knee disorder; and entitlement to an initial compensable rating for bilateral hearing loss. 

2.  Obtain and associate with the claims folder any VA treatment records dated since April 2012.

3.  Thereafter, schedule the Veteran for a new VA examination to address the claim of service connection for a left eye disorder.  The examiner must review the entire claims file.

The examiner is to diagnose any current left eye disorder that the Veteran has had during the pendency of the appeal, even if such disorder is now resolved.  This should specifically include whether the Veteran has a left eye disorder that can be characterized as diabetic retinopathy.

For each identified left eye disorder, the examiner should respond to the following:

a. Is it at least as likely as not (50 percent or greater probability) that the disability was caused by the Veteran's service-connected diabetes?  

b. If not caused by the Veteran's service-connected diabetes, is it at least as likely as not (50 percent or greater probability) that the disability was aggravated by the Veteran's service-connected diabetes?

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

For any aggravation found, the examiner should state, to the best of his/her ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

The examination report must include a complete rationale for all opinions expressed.

4.  After the development requested above has been completed to the extent possible, readjudicate the claim remaining on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a SSOC and give them the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


